NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                     No. 19-3659
                                  ________________

                          UNITED STATES OF AMERICA,

                                           v.

                                 MATTHEW NABER,

                                                Appellant

                                  ________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                       (District Court No. 2-04-cr-00173-001)
                       District Judge: Hon. Susan D. Wigenton

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    May 19, 2020

                 Before: McKEE, BIBAS and COWEN, Circuit Judges

                           (Opinion Filed: August 26, 2020)
                                    ___________

                                      OPINION
                                     ___________





 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge.

       Appellant Matthew Naber was eligible for, but did not receive, a sentencing

reduction from the district court under the First Step Act.1 He appeals on the grounds

that the district court failed to adequately support its discretionary denial of a downward

reduction. However, we find sufficient support in the record for the district court’s

decision to deny relief. Thus, we will affirm.2

                                               I.

       We review a district court’s decision whether to grant a reduction in sentence for

abuse of discretion.3 That deferential standard is easily satisfied in this case. Because we

write primarily for the parties, who are well familiar with the facts, we do not repeat them

at length here. Naber was arrested for drug distribution while on probation for a previous

significant drug offense.4 Because of his past convictions, the nature of his present

offense, and as part of an explicit effort to deter his future recidivism, the district court

imposed the statutory maximum 60-month sentence.5 We affirmed that sentence.6 Naber

later sought a reduction under the First Step Act, which permits district courts to correct



1
  First Step Act of 2018, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222.
2
  The district court had subject matter jurisdiction in this criminal case over the
Appellant’s motion for a sentence reduction under the First Step Act through 18 U.S.C. §
3582(c)(1)(B). We have jurisdiction over this subsequent appeal under 28 U.S.C. § 1291.
3
  United States v. Rodriguez, 855 F.3d 526, 529 (3d Cir. 2017) as amended (May 1,
2017).
4
Ohio App. 40-44.
5
Ohio App. 59-63.
6
  United States v. Naber, 737 Fed. App’x 81 (3d Cir. 2018).
                                               2
excessive sentences imposed on crack cocaine offenders under 21 U.S.C. §

841(b)(1)(A).7 The district court declined to afford Naber that opportunity, and “having

read all the submissions from the parties and for the reasons set forth on the record[,]”

denied his motion.8

       Naber argues that this terse order fails to explain the court’s rationale, or even

whether it indeed found him eligible for a reduction but chose to deny relief. He urges

that this violates the requirement that “the judge ‘must adequately explain the chosen

sentence to allow for meaningful appellate review.’”9 However, counsel was not aware

that due to a transcription error, the district court’s full ruling, explaining its rationale,

was omitted from the record. For that reason, the actual record here certainly exceeds the

“barebones” order the Supreme Court found appropriate in the context of a simple case in

Chavez-Meza.10 There, a form order was sufficient because “there was not much else for

the judge to say.”11 Here, the government effectively conceded Naber’s eligibility under

the First Step Act, making the decision on that point a foregone conclusion. Given

Naber’s history of recidivism, the violent nature of some of his offenses, and his lagging

efforts at rehabilitation in prison, each of which the court had carefully considered in

imposing the original sentence, the reasons for the court’s denial are plainly evident in




7
  First Step Act § 404(b), 132 Stat. at 5222.
8
Ohio App. 3.
9
  Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018) (quoting Gall v. United
States, 552 U.S. 38, 50 (2007)).
10
Id. at 1967-68.
11
 Id. at 1967.
                                                3
the record, and the erroneously omitted transcript would have delivered even more

clarity. We therefore do not find that the court abused its discretion here.

                                             II.

       For the reasons stated above, we will affirm the order of the district court.




                                              4